DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-2007-0077704 (KR’ 704, see also Patent Translate).
Re Claims 1 and 10:  As shown in Fig. 2, KR’ 704 discloses a liquid crystal display device comprising a liquid crystal display panel (Patent Translate, lines 56-74), wherein the liquid crystal display panel comprises:
an array substrate 100 comprising a display area DA and a non-display area PA1, PA2;
a color filter substrate 200 comprising a common electrode 240, wherein the common electrode is opposite to the display area DA and the non-display area PA1;
a liquid crystal molecular layer 300 disposed between the array substrate 100 and the color filter substrate 200; and
a voltage alignment circuit (TCPs 510 and 610) electrically connected to the display area DA and the non-display area PA1/PA2 correspondingly (Fig. 1, lines 132-170).
KR’ 704 discloses that, as shown in Fig. 2, the liquid crystal layer 300 is in a normally white mode or in a horizontal orientation in an initial state where the voltage is not applied to the pixel electrode 151 and the common electrode 240 in the display area DA; thereafter, the tilt angle of the liquid crystal layer 300 is changed according to the voltage level of the data signal in order to control the light transmittance. On the other hand, when  a data signal having a voltage level corresponding to a black gray scale is applied to the left dummy pixel electrode 152 and the common electrode 240 in the non-display area PA1, the liquid crystal layer 300 is vertically aligned in order to prevent the component of the sealant from penetrating into the display area DA and contaminating the liquid crystal layer formed in the display area (see Patent Translate, lines 188-223).
Accordingly, it is obvious that the applied voltage in the non-display region is always in maximum condition in order to align the liquid crystal layer in vertical alignment.
Thus, it is obvious that the voltage alignment circuit is configured to apply an alignment voltage to the display area DA and the non-display area PA1, such that an alignment electric field between the non-display area PA1 and the common electrode 240 is stronger than an alignment electric field between the display area DA and the common electrode 240.
Re Claims 2 and 11: The liquid crystal display panel of claim 1, wherein, as shown in Fig. 2, the liquid crystal molecular layer 300 comprises a first liquid crystal molecular section opposite to the display area DA and a second liquid crystal molecular section opposite to the non-display area PA1, and when the liquid crystal display panel is aligned, a pretilt angle of the first liquid crystal molecular section (in horizontal alignment) is smaller than a pretilt angle of the second liquid crystal molecular section (in vertical alignment).
Claims 3-6 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-2007-0077704 (KR’ 704, see also Patent Translate) in view of Akimoto (US 2005/0213000).
Re Claims 3 and 12: The liquid crystal display panel of claim 2 and the liquid crystal display device of claim 11 respectively:
Fig. 2 of KR’ 104 shows the display area DA comprises a plurality of pixel electrodes 151, and the non-display area comprises a plurality of dummy pixel electrodes 152; and
wherein the voltage alignment circuit is electrically connected to the plurality of pixel electrodes 151 and the plurality of dummy pixel electrodes 152 correspondingly, such that an alignment voltage is provided to each of the pixel electrodes 151 and each of the dummy pixel electrodes 152.
Fig. 2 of KR’ 704 also shows that drive circuits 104 and 105 are formed in the non-display areas PA1 and PA2.
KR’ 704 does not disclose that the plurality of dummy pixel electrodes is a plurality of light-shielding metal electrodes.
As shown in Fig. 8, Akimoto discloses a liquid crystal display panel comprising an array substrate 41 comprising a display area 101 and a non-display area 102, wherein the non-display area 102 comprises a plurality of light shielding metal electrodes 45 for preventing the entry of light into the drive circuit 44 [0050].
Accordingly, it is obviously applicable to the liquid crystal display panel of KR’ 704 in order to protect the drive circuit.
Thus, as taught by Akimoto, it would have been obvious to one having skill in the art at the time the invention was made to form a plurality of light-shielding metal electrodes in the non-display area in order to prevent the entry of light into the drive circuit. 
Re Claims 4 and 13: The liquid crystal display panel of claim 3 and the liquid crystal display device of claim 12 respectively, wherein, as shown in Fig. 2 of KR’ 704, a first distance value between the light-shielding metal electrodes 152 and the common electrode 240 is greater than a second distance value between the pixel electrodes 151 and the common electrode 240; and
wherein an alignment voltage applied to the light-shielding metal electrodes 152 by the voltage alignment circuit is greater than an alignment voltage applied to the pixel electrodes 151 as shown above.
Re Claims 5 and 14: The liquid crystal display panel of claim 3 and the liquid crystal display device of claim 12 respectively, wherein, as shown in Fig. 8 of Akimoto, a first distance value between the light-shielding metal electrodes 45 and the common electrode 32 is equal to a second distance value between the pixel electrodes 43 and the common electrode 32.
KR’ 704 discloses that an alignment voltage applied to the light-shielding metal electrodes by the voltage alignment circuit is greater than an alignment voltage applied to the pixel electrodes as shown above.
Re Claims 6 and 15: The liquid crystal display panel of claim 3 and the liquid crystal display device of claim 12 respectively: 
KR’ 704 discloses that an alignment voltage applied to the light-shielding metal electrodes by the voltage alignment circuit is greater than or equal to an alignment voltage applied to the pixel electrodes, so that an alignment electric field between the light-shielding metal electrodes and the common electrode is stronger than an alignment electric field between the pixel electrodes and the common electrode.
As shown in Fig. 2 of KR’ 704, a first distance value between the light-shielding metal electrodes 152 and the common electrode 240 is greater than a second distance value between the pixel electrodes 151 and the common electrode 240.
Further, as shown in Fig. 8 of Akimoto, a first distance value between the light-shielding metal electrodes 45 and the common electrode 32 is equal to a second distance value between the pixel electrodes 43 and the common electrode 32.
KR’ 704 as modified in view of Akimoto does not disclose that a first distance value between the light-shielding metal electrodes and the common electrode is smaller than a second distance value between the pixel electrodes and the common electrode. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to arrange a first distance value between the light-shielding metal electrodes and the common electrode being smaller than a second distance value between the pixel electrodes and the common electrode, since it has been held that rearranging parts of an invention involves only routine skill in the art according to an intended application. In re Japikse, 86 USPQ 70.
Allowable Subject Matter
Claims 7-9 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOI V DUONG whose telephone number is (571)272-2292. The examiner can normally be reached Monday – Friday from 9:00 AM – 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick, can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOI V DUONG/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        
August 22, 2022